     Case 1:21-mc-00194-KPF Document 28 Filed 04/19/21 Page 1 of 1




                                             April 19, 2021

Via ECF
Hon. Katherine Polk Failla, U.S.D.J.
United States District Court, S.D.N.Y.
40 Foley Square, Room 2103
New York, NY 10007

       Re:     Breaking Media, Inc. v. Jowers, No. 1:21-mc-00194-KPF
               Request On Consent for Extension of Time To File Fees Application

Dear Judge Failla,

        On behalf of Petitioner Breaking Media, Inc., I write to request a one-week
extension of time to submit our application for attorney fees and costs: moving the due
date for our application from April 21, 2021 (see Dkt. No. 27, at 18) to April 28, 2021.

       Prior to the Court’s April 7 Order (Dkt. No. 27), my wife and I had obtained
appointments to receive a second Covid-19 vaccination on April 20. From what I have
heard and read about the second shot’s potential after-effects, I expect I may be unable to
work tomorrow and Wednesday on Petitioner’s fees application (which we anticipate
having to file).

       Counsel for Respondent consents to the request, which is Petitioner’s first. The
requested extension would not affect any other scheduled dates. I appreciate Your
Honor’s consideration.

                                             Respectfully,

                                             /s/Terence P. Keegan
                                             Terence P. Keegan

cc: Counsel of record via ECF
